--------------------------------------------------------------------------------

EXHIBIT 10.6
 
PURCHASE AGREEMENT
 
This Agreement is made effective as of the 1st day of June 2011 (the "Effective
Date"), by and between Caterpillar Inc., a Delaware corporation with principal
offices in Peoria, Illinois ("Buyer") and Active Power, Inc., a Delaware
corporation with principal offices in Austin, Texas ("Seller").  This Agreement
hereby supersedes and replaces that certain Purchase Agreement entered into by
and between Buyer and Seller having an effective date as of January 1, 2008, and
any subsequent amendments.  Buyer and Seller hereby agree as follows:
 
1.
Products Covered by Agreement.  This Agreement concerns the purchase and sale of
the parts or products listed in Exhibit A ("Products").  Each Product will be
manufactured by Seller to the specifications that are set forth in the relevant
Caterpillar drawings for that Product (for each Product, the
"Specifications").  Buyer and Seller may agree in writing to modify the list of
Products in Exhibit A or any of the Specifications for any Product from time to
time, and the modified Specifications will apply to all of that Product that is
ordered by Buyer after the modification; the modification will only apply to
previously ordered but unshipped Product if mutually agreed by the parties in
writing.  As set forth on Exhibit A, some Products are designated as "Production
Products." and others are designated as Spare Part Products."

 
2.
Purchase and Sale of Product.

 
 
(a)
Buyer's Requirements.  Subject to Section 11, Seller will supply and Buyer will
purchase one hundred percent (100%) of its Electric Power Division's
requirements for each Product.  Seller will provide Buyer an approved PPAP
(Production Part Approval Process) for every Product and every change to Product
prior to shipment of Product.  Seller understands that Buyer makes no guarantee
as to the quantity of Product it will require,

 
 
(b)
Forecasts and Firm Orders.

 
 
(i)
Buyer's forecasted requirements will be made available to Seller on a quarterly
basis.  Any forecasts or estimates of such requirements provided to Seller by
Buyer shall be non-binding, and Seller acknowledges that it shall not be
entitled to and shall not rely on such forecasts or estimates as binding
commitments unless they are expressly stated as such by Buyer in writing.

 
 
(ii)
Buyer will place orders with Seller by sending the order consist file (each, a
"Firm Order") specifying the Product, quantity, requested and/or restricted
shipping dates, and delivery location.

 
 
(c)
Seller's Acceptance or Rejection of Firm Orders.

 
 
(i)
Each Firm Order shall be subject to acceptance by Seller.  Seller's acceptance
shall be indicated in writing and confirm the ship date.  If Seller has not
rejected such Firm Order within five (5) days from the date Buyer places Firm
Order, such Firm Order shall be deemed accepted by Seller.  Once a Firm Order
has been accepted by Seller, it cannot be modified or canceled except by the
parties' mutual written consent, or as set forth in Section 2(f) below.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Lead Times.

 
 
(i)
Seller has designated "Standard Lead Times" for each Product on Exhibit A.  The
term "Standard Lead Time" means the minimum period of time between when Seller
receives a Firm Order from Buyer for a particular Product, and when Seller makes
that Product available for shipment at Seller's dock.

 
 
(ii)
If Buyer requests a ship date sooner than the Standard Lead Time after the Firm
Order is placed (each, an "Expedited Ship Date"), and if Seller can provide that
Product on required ship date without incurring additional costs, Seller will do
so at Buyer's request for no fee; otherwise, Seller will quote Buyer the
additional charges to meet such ship date that will be required, and the ship
date that Seller can offer for that Product, and Buyer can accept or reject
those charges.  If Buyer rejects those charges, then the ship date will be
deemed to be the Standard Lead Time for that Product after the date that Firm
Order was received by Seller.

 
 
(iii)
If a Firm Order does not specify a ship date, then the ship date will be deemed
to be the Standard Lead Time for that Product after the date that Firm Order was
received by Seller.

 
 
(iv)
Seller can modify the Standard Lead Times on Exhibit A, from time to time on
sixty (60) days written notice to Buyer, subject to Buyer's consent which shall
not be unreasonably withheld.

 
 
(v)
Seller agrees that the Standard Lead Times on Exhibit A for each Product will
not be longer than the shortest average lead times provided by Seller for that
Product to any other customer of Seller that purchases the same Product at
similar volume levels.

 
 
(e)
Shipping.

 
 
(i)
Each Firm Order shall specify Buyer's dealers' freight carrier and Buyer's
dealers' account number with that carrier or Buyer will provide a Bill of Lading
to Seller within [ * ] of the scheduled ship date, so that all freight charges
can be paid directly by Buyer's dealers to the carrier.  Seller will provide
Buyer a signed Buyer Bill of Lading for Product within [ * ] of shipment of
Product.  Otherwise Seller will specify its own freight carrier and invoice
delivery charges to Buyer.  In that event, unless otherwise directed by Buyer in
writing.  Seller shall obtain insurance at Buyer's expense from the carrier for
losses incurred during shipment.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(ii)
All Products shall be shipped F.C.A.  Seller's facility (lncoterms 2000).  Title
to each Product shall pass to Buyer upon Seller's tender of the Product to the
freight carrier at Seller's loading dock.

 
 
(iii)
if a Firm Order does not specify an Expedited Ship Date, and if the quantity of
that Product to be shipped in that month as indicated by Buyer's forecast does
not exceed [ * ] of the expected quarterly quantity, for that Product and month,
and if Seller tenders the Product to the freight carrier later than the
specified ship date, then as Buyer's exclusive remedy, Seller will be
responsible for any special freight charges that are reasonably incurred to try
to hasten the delivery date for that Product in light of Seller's late tender to
the freight carrier.

 
 
(f)
Change Orders.

 
 
(i)
Buyer can cancel or modify a Firm Order without liability to Seller by notifying
Seller in writing before Seller has accepted that Firm Order.  Seller or Buyer
may not cancel or modify a Firm Order after acceptance without the other party's
written consent.

 
 
(ii)
After Seller has accepted a Firm Order, if Buyer notifies Seller in writing that
Buyer wishes to cancel, modify the configuration of, increase or reduce the
quantity of, or delay the ship date for one or more Products ordered in a Firm
Order (each, a "Change Order"), then in each case, Seller shall respond to the
Change Order within [ * ].  If Seller can accept the Change Order without
incurring additional costs, Seller will do so for no fee; otherwise, Seller will
requote the new price and availability of Product to Buyer, and Buyer can accept
or reject the Change Order.  If Seller does not respond to the Change Order
within [ * ] then it will be assumed that Seller can provide the Change Order
without additional costs.  If Buyer rejects the Change Order, the original terms
of the accepted Firm Order will apply.

 
 
(iii)
No change orders will be accepted within [ * ] of the expected ship date, unless
mutually agreed by both Seller and Buyer.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(g)
Software.  Seller agrees to allow Buyer the right to provide Seller's monitoring
and service software known as UPS View, to Buyer's dealers through a password
protected website with no restriction on licensing and at no additional
cost.  Seller acknowledges Buyer will take no additional action to monitor usage
or distribution of UPS View which is downloaded from the password protected
website.

 
3.
Price Containment.  Both Seller and Buyer are committed to controlling and
reducing costs, and both recognize that effective cost control as set forth in
this Section 3 is of the essence to this Agreement.  While this Agreement is in
effect, Seller will maintain a cost control and reduction program with respect
to Product, and will review costs on a regular basis for progress toward the
objective of maintaining or reducing Seller's prices to Buyer.  Interaction
between Buyer's and Seller's engineering and purchasing personnel regarding
costs will be encouraged.  All cost savings generated by Buyer and Seller
working together will be shared on a 50/50 basis by reducing the Prices set
forth on Exhibit A.  taking into consideration expenses of both Buyer and Seller
to implement the cost reduction.  All cost savings generated solely by Seller
which still allow Seller to strictly comply with all drawings and
Specifications, and does not change form, fit or function of Product, will not
change Prices.  If Seller requests a Price increase, the Price Increase Process
set forth in Exhibit B will be followed.

 
4.
Product Change Control.  Seller agrees to notify Buyer by Engineering Change
Notice ("ECN") if stock used to make any Product is being changed, must be
reworked, scrapped or exhausted.  Seller will provide a minimum [ * ] advance
notice of all ECN's prior to implementation except for "emergency" or
safety-related changes that must be implemented sooner, and agrees to give Buyer
as much notice as is reasonably possible.  Seller further agrees as follows:

 
 
●
ECN will include all necessary details, including updated digital line drawings
to enable Buyer to implement ECN.

 
 
●
Seller agrees to rework at no charge to Buyer all Product identified in the ECN
as requiring rework.

 
 
●
For each part or Product that is subject to the ECN that Buyer has purchased in
the twelve month (12) period prior to the effective date of the ECN that is
still in Buyer's inventory, Seller agrees to pay Buyer [ * ] for all Product
identified in the ECN as required to be scrapped.

 
 
●
Seller agrees to conduct quarterly Engineering Design Reviews with buyer.  These
reviews will discuss all design changes than are scheduled for implementation
over the next 180 days.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-4-

--------------------------------------------------------------------------------

 
 
5.
Product Prices.  Prices will be as shown in Exhibit A.  Exhibit A may be
modified from time to time by the signed written agreement of both parties, or
as provided in Section 3 above.  The prices shown on Exhibit A do not include
installation charges, freight and handling charges, applicable taxes, and Buyer
shall be responsible for all such charges and taxes.  (Unless Buyer furnishes a
proper exemption certificate, Buyer shall be charged for all sales taxes,
however designated, levied or based on the sales of Products specifically
excluding any income taxes related to the sale of Products.)

 
6.
Payment Terms.  Seller shall invoice Buyer for each Product after that Product
ships from Seller's facility.  [ * ]

 
7.
Term.  The initial term of this Agreement shall be five (5) years commencing on
the Effective Date. This Agreement shall automatically be extended for
additional terms of one (1) year each unless either party gives written notice
to terminate at least three (3) months, prior to the end of the initial term or
any additional term or unless otherwise terminated pursuant to the provisions
hereof.

 
8.
Warranty.

 
 
(a)
Warranty as to Products.  Seller warrants that each Product shall be free from
defects and in full conformity with the Specifications for the warranty
term.  The term of Seller's warranty to Buyer is [ * ] from the date Product is
placed in service with the end-user (provided that in no event shall this period
[ * ] after the date Seller shipped that Product).  [ * ] warranty period set
forth above, will not apply for a particular Product if Seller establishes and
provides reasonable evidence to Buyer that Buyer or Buyer's dealer has not
complied with the Storage Guidelines in Caterpillar document TIBU4855, which is
attached hereto as Exhibit D, with respect to that Product, and such failure to
comply was the primary cause for the Product failure.

 
 
(b)
Modification of Storage Guidelines.  The Storage Guidelines can be modified upon
mutual agreement with Buyer and Seller, not to be unreasonably withheld.

 
 
(c)
Remedy With Respect to Parts.  Buyer stocks some Spare Part Products through its
Morton, Illinois distribution facility ("Stocked Spare Parts").  When a Stocked
Spare Part is required to repair a defective or non-conforming Product during
the applicable warranty period (each, a "Required Replacement Part"), Buyer will
use that Stocked Spare Part as the Required Replacement Part, and will submit a
reimbursement claim to Seller.  When a warranty repair to a defective or
non-conforming Product requires a Required Replacement Part that is not a
Stocked Spare Part, Buyer will order that Required Replacement Part from Seller
in accordance with this Agreement, and then will submit a reimbursement claim to
Seller.  Subject to Section 8(c) and Section 8(f), Seller will reimburse Buyer
the Price of that Required Replacement Part that was (i) necessary to complete
the repair of the Product that was under warranty and (ii) purchased by Buyer
from Seller and paid for by Buyer in accordance with this Agreement,

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-5-

--------------------------------------------------------------------------------

 
 
 
(i)
If a part on the Warranty Recall Parts List attached hereto as Exhibit E is
reasonably believed by Buyer to be defective or non-conforming to Specification,
and is replaced with a Required Replacement Part, Buyer must return that
defective or non-conforming part to Seller (or require its dealers to return it
to Seller), along with the warranty claim, within [ * ] of the repair
date.  Seller shall reimburse all shipping costs for the return of the defective
or non-conforming part, provided the requirements as set forth in Exhibit F are
followed.  The Warranty Recall Parts List may only be modified by mutual
agreement of both Buyer and Seller, such agreement not to be unreasonably
withheld.

 
 
(ii)
Buyer shall be responsible for informing its dealers of the Warranty Recall
Parts List, and requiring its dealers to return failed parts on this Warranty
Recall Parts List to Seller with the claim history documentation.

 
 
(iii)
If a warranty reimbursement claim is paid by Seller and the Required Replacement
Part was a Stocked Spare Part, then, in addition to reimbursing Buyer the Price
of the Required Replacement Part, Seller will pay Buyer an additional [ * ] of
the Price of the Required Replacement Part to account for Buyer's cost of
logistics.  This additional amount will not be paid if the Required Replacement
Part is not a Stocked Spare Part.

 
 
(d)
Remedy With Respect to Labor.  When a repair to a defective or non-conforming
Product that is under warranty requires labor, then, in addition to any parts
reimbursement pursuant to Section 8(c) above, and subject to the limitations set
forth in this Section 8(d) and in Section 8(f) Seller will reimburse Buyer for
the labor charges that are actually incurred by Buyer and that are reasonably
necessary to complete the repair of the Product.  Seller's obligation is limited
to the labor rates (in dollars per hour) not to exceed [ * ] per hour, and the
labor hours set forth on Seller's "Time Required Guide" or "TRG" Schedule that
is attached hereto as Exhibit G  If a warranty labor reimbursement claim is
submitted by Buyer to Seller and it exceeds the labor hours in Seller's TRG
Schedule, then Seller shall adjust the claim and reimburse only the adjusted
amount.  Seller's TRG Schedule can only be modified if mutually agreed to by
both Seller and Buyer and will be reviewed annually, such agreement not to be
unreasonably withheld.

 
 
(e)
Remedy With Respect to Travel Charges.  If Buyer or Buyer's dealer performs
warranty labor that is reimbursable by Seller under Section 8(d) above at the
site of an end user of the Product, then Seller shall also reimburse Buyer for
the documented, customary and reasonable travel expenses incurred by Buyer, for
travel by automobile, so long as (i) the warranty labor is performed by Buyer's
dealers and the technician performing the warranty service is currently trained
by the Buyer, as described below in Section 8, with respect to that particular
Product, and (ii) the travel expenses are not required to be paid by the
end-user customer under Exhibit C or another agreement with that end-user
customer.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(f)
Conditions on Warranty.  Seller may reject all or a portion of any warranty
claim, including a claim under Section 8(c), all associated warranty labor
claims under Section 8(d), and all associated travel charge claims under Section
8(e), if the defective or non-conforming part is found on the Warranty Recall
Part List and is not returned to Seller for that particular warranty
reimbursement claim within the [ * ] period required by Section 8(c), or if the
part is returned but is found not to be defective or non-conforming, or if'
warranty labor has been provided on that Product by a technician who was not at
that time certified by Seller with regard to that particular Product as provided
below in Section 8.

 
 
(g)
Monthly Statement.  A monthly statement of Buyer warranty claims, including
notice of specific Product failures, and summary information on the causes of
such failure, comments from the service technician, serial number, model number
and installation date will be sent by Buyer to Seller.  This statement,
currently called the "Field Incident Report," shall be used by Seller in its
process of determining the validity of the warranty claims submitted in that
month.  Seller shall respond to each warranty claim listed in the Field Incident
Report with amount of warranty to be recovered by Buyer from Seller with
justification as to the amount.  This response shall occur within fourteen (14)
days from Seller's receipt of Field Incident Report and/or receipt of the
returned part if applicable, whichever comes last.

 
 
(h)
Special Buyer Programs.  Seller's participation in Buyer's "Product Improvement
Programs" (PIP), "Product Support Programs" (PSP), "Extended Warranty" terms,
and other policy actions are to be negotiated on a case-by-case basis by both
parties, documented in writing and signed by both parties.  Participation in
these programs will be based on an amount mutually agreed to by Seller and
Buyer.

 
 
(i)
Disclaimer.  EXCEPT FOR THE EXPRESS WARRANTY MADE IN THIS SECTION 8, SELLER
DISCLAIMS ALL OTHER WARRANTIES ON ANY GOODS OR SERVICES PROVIDED BY SELLER,
WHETHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF
MERCHANTABILITY, OF NON-INFRINGEMENT, OR OF FITNESS FOR A PARTICULAR
PURPOSE.  THE SOLE REMEDY FOR ANY BREACH OF SELLER'S EXPRESS LIMITED WARRANTY
SHALL BE THE REMEDIES THAT ARE EXPRESSLY SET FORTH IN THIS SECTION 8.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-7-

--------------------------------------------------------------------------------

 
 
9.
Product Training.

 
 
(a)
In order for Seller's warranty to be valid with respect to a particular Product,
all work performed on that Product by Buyer or Buyer's dealers' personnel must
be performed by personnel who have completed training on that Product as offered
by Buyer.  If Buyer permits any service personnel to work on a Product without
having proper training from Buyer, then Seller's warranty with regard to that
Product will be invalidated and Seller will not reimburse any labor or travel
charges.

 
 
(b)
Buyer's dealers' service personnel must successfully complete Buyer's training
course.  Seller will provide certified training for Buyer's trainers of Product
at a mutually agreed upon price and time.  Training courses are specific to
particular Products.  If any new Product is added to this Agreement, or if the
Specification of a Product is modified to an extent that Seller reasonably
believes re-training is necessary, then previously certified training personnel
will be given an updated course with regard to those new or modified Products to
be certified on those new or modified Products, and subsequently, Buyer's
dealers will be trained on these updates by Buyer's trainers.  In addition,
certified trainers will be given an update course at least once every three (3)
years to remain certified, even if no new or modified Product has been
released.  Buyer will keep records of all persons trained on Product and will
make those records available to Seller at Seller's reasonable request in
connection with warranty claims, such request not to be unreasonably withheld.

 
 
(c)
Seller may provide sales and marketing support to Buyer's key dealers, only if
requested by Buyer, and as agreed to by Seller.

 
10.
Indemnification.

 
 
(a)
Seller agrees to indemnify, defend, and hold Buyer, its subsidiaries,
affiliates, directors, officers, employees and agents harmless from and against
all claims, demands, liabilities, loss, damage, cost, and expense, of whatsoever
nature, including attorneys' fees, arising from or in any way connected with the
injury or death of any person or loss or damage to property as a consequence of,
or attributable to, any defect of design, material, or workmanship of Product or
failure of Product to conform with Seller's and Buyer's Specifications,
drawings, and data.

 
 
(b)
Buyer agrees to indemnify, defend, and hold Seller harmless against and from all
claims, demands, liabilities, loss, damage, cost, and expense, of whatsoever
nature paid to a third party or incurred in the defense of a claim arising on
account of Buyer's (i) misrepresentation of the Product or providing
unauthorized representations or warranties to its customers, (ii) modifications
to the Product, or (iii) negligence or other fault of products or services of
Buyer.

 
 
-8-

--------------------------------------------------------------------------------

 
 
11.
Termination.

 
 
(a)
Notice.  Either party may give the other party notice of default of this
Agreement if (i) the other party materially breaches this Agreement: (ii) the
other party anticipatorily repudiates any material provision of this Agreement
and fails to provide adequate assurance of future performance; or (3) the other
party becomes insolvent, files a petition for relief under any bankruptcy,
insolvency or similar law, or makes an assignment for the benefit of its
creditors.

 
 
(b)
Notices of Default and Cure Period.  Any notice of default shall be in writing
in accordance with Section 12, reference this Section 11, and specify the
default that is the basis for the notice.  The defaulting party shall have sixty
(60) days in which to cure the default, and the Agreement shall not terminate if
the defaulting party cures the default within the cure period.  (However, if the
default cannot be cured within the cure period, no cure period will be
available.) During any cure period, the parties shall continue to perform this
Agreement except that Seller may stop delivering goods and services under this
Agreement during the cure period if the default is the Buyer's failure to pay
amounts that are due.

 
 
(c)
In addition to the rights provided in Section 11(a), Buyer may terminate this
Agreement at any time, either totally or partially, in the event:

 
 
(i)
Quality - Products consistently and materially fail to meet the Specifications
as they exist today and are communicated to Seller from time to time, or Seller
fails to maintain its status as a Caterpillar certified supplier (including
maintaining a current quality plan).

 
 
(ii)
Delivery - Seller is substantially and consistently failing to meet Buyer's Firm
Orders with respect to mutually agreed shipment dates.  Buyer should not have to
expedite normal deliveries.  It is the obligation of the Seller to maintain an
up to schedule condition after a reasonable time period.  That time period will
be agreed upon by Seller and Buyer for each part number listed in Exhibit A.

 
 
(iii)
Competitiveness - Seller fails to be responsive to the market place or fails to
remain competitive on a worldwide basis with other manufacturers of comparable
parts or products in terms of price.

 
 
(iv)
Default Generally - Default by Seller in any obligation owed by Seller to Buyer.

 
Buyer's decision on termination shall be final.  Buyer will be reasonable in
making the final decision.
 
12.
Notices.  When written notice is required by this Agreement, it shall be sent by
certified mail, by courier that provides confirmation of delivery, by email with
an email message being sent in return by the recipient confirming delivery, or
by such other written or electronic method as will permit the sender and
recipient to verify delivery, to the addresses set forth below:

 
 
-9-

--------------------------------------------------------------------------------

 
 

 
For Caterpillar:
 
560 Rehoboth Road
 
Griffin, Georgia 30252
 
Attn: Brian L. Blevins, Global Purchasing Category Manager
 
Fax: (309) 992-6688
 
Email: Blevins_Brian_L@cat.com
     
With copies to:
 
Caterpillar Inc.
 
100 N.E. Adams Street
 
Peoria, Illinois 61629-7310
 
Attn: Chief Legal Officer
 
Fax: (309) 675-6620
     
To Seller:
 
Active Power, Inc.
 
2128 West Braker Lane, BK12
 
Austin, Texas 78758
 
Attn: John Penver, CFO
 
Fax: (512) 836-4511
 
Email: jpenver@activepower.com

 
Written notice may also be sent by facsimile to the numbers listed above, but
such notice shall not be effective unless the sender receives a return facsimile
acknowledging receipt of the notice.  Notice shall be deemed received when
actually delivered to the recipient (as demonstrated by postal records, in the
case of notice sent by mail.  Facsimile and emailed notice shall be deemed
received upon receipt by the recipient, as reflected in the reply message
received by the sender as described.  Notice of delivery by courier shall be
deemed received on the date of confirmation of delivery.  The addresses and
transmittal numbers set forth above can be changed only by written notice that
complies with the requirements of this Section.
 
13.
Use of Other Supply Sources.  Nothing in this Agreement shall prevent Buyer from
seeking other sources for alternatives to Product if Seller's production
capacity is insufficient to meet Buyer's needs.

 
14.
Change in Ownership and Control.  During this Agreement, if there is a change in
the ownership and control of either party, the other party shall have the option
of terminating this Agreement immediately by giving written notice thereof
within sixty (60) days of being notified of the occurrence of such change of
control; provided that if a party provides advance notice of a bona fide
proposed change of control (including the identity of the principal owners after
such change of control occurs) the other party will within sixty (60) days
provide written notification to the first party as to whether it will exercise
such termination right if the change of control occurs.  For purposes of this
Section 14, a change in the ownership and control of either Buyer or Seller or a
parent company of either party, if appropriate shall be deemed to have occurred
if and only if and when any one or more persons (excluding existing owners)
acting individually or jointly is or becomes a beneficial owner, directly or
indirectly, of securities representing more than thirty-three percent (33%) of
the combined voting power of the then outstanding securities of Seller or Buyer
or the parent company of either party.

 
 
-10-

--------------------------------------------------------------------------------

 
 
15.
Force Majeure.  Neither Buyer nor Seller shall be liable to the other for any
delay in or failure of performance of their respective obligations hereunder if'
such performance is rendered impossible or impracticable by reason of fire,
explosion, earthquake, drought, embargo, war, riot, act of God or of public
enemy, an act of governmental authority, agency or entity, or any other similar
contingency, delay, failure or cause, beyond the reasonable control of the party
whose performance is affected, irrespective of whether such contingency is
specified herein or is presently occurring or anticipated by either party.  In
the event either party is prevented from fulfilling its obligations under this
Agreement because of such a force majeure as described herein, both the Seller
and Buyer shall make every reasonable effort to continue to maintain as much as
reasonably possible the supplier-customer relationship established under this
Agreement.  However, if Buyer or Seller is unable to meet its obligations
hereunder because of the conditions described above and such inability continues
for a period of sixty (60) days, the other party shall have the right to
terminate this Agreement upon thirty (30) days prior written notice (which will
not be effective if the force majeure ceases prior to the expiration of this
30-day period).

 
16.
Assignment; Applicable Law.  This Agreement is not assignable by either party
without the written consent of the other party.  This Agreement and any matter
related in any way to this Agreement will be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of laws provisions thereof.

 
17.
Entire Agreement.  This Agreement and the terms and conditions referenced in any
purchase order issued by Buyer in connection with this Agreement (to the extent
not inconsistent with this Agreement) constitutes the entire agreement and
understanding between the parties with respect to the subject matters herein and
therein, and supersedes and replaces any and all prior agreements,
understandings, representations, and promises, whether oral or written, between
them with respect to such matters.  Both parties agree that the terms and
conditions of any Seller quotation, offer, acknowledgment or similar document,
however designated, shall not apply.

 
18.
Waiver.  The provisions of this Agreement may be waived, altered, amended, or
repealed in whole or in part only upon the written consent of Buyer and
Seller.  The waiver by either party of any breach of this Agreement shall not be
deemed or construed as a waiver of any other breach, whether prior, subsequent
or contemporaneous, of this Agreement.

 
19.
Severability.  Invalidation of any of the provisions contained herein, or the
application of such invalidation thereof to any person, by legislation, judgment
or court order shall in no way affect any of the other provisions hereof or the
application thereof to any other person, and the same shall remain in full force
and effect, unless enforcement as so modified would be unreasonable or
inequitable under all the circumstances or would frustrate the purposes hereof.

 
 
-11-

--------------------------------------------------------------------------------

 
 
20.
Construction.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 
21.
Counterparts.  Section headings contained herein are for ease of reference only
and shall not be given substantive effect.  This Agreement may be signed in one
or more counterparts, each to be effective as an original.

 
22.
Testing and Test Reports.  Seller shall test each Production Product prior to
shipment.  Seller will maintain all test reports for Production Products for a
period of thirty-six (36) months after shipment, and will promptly provide them
to Buyer upon Buyer's request.  Seller's testing process and test report
contents will be subject to Buyer's approval, which will not be unreasonably
withheld, conditioned, or delayed.

 
23.
Limitation of Liability.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT, IN NO
EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY, UNDER ANY EQUITY, COMMON
LAW, TORT, CONTRACT, ESTOPPEL, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY, FOR
ANY INCIDENTAL, SPECIAL, PUNITIVE, CONSEQUENTIAL OR INDIRECT DAMAGES, OR BUYER'S
COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES.  THIS LIMITATION OF
LIABILITY SHALL NOT APPLY.  HOWEVER, TO (a) ANY AMOUNT THAT IS EXPRESSLY PAYABLE
UNDER ANOTHER PROVISION OF THIS AGREEMENT; (b) ANY OBLIGATION UNDER THIS
AGREEMENT, AT LAW, OR OTHERWISE, TO INDEMNIFY OR HOLD A PARTY OR OTHER PERSON
HARMLESS AGAINST A THIRD PARTY CLAIM; (c) ANY PARTY'S OR PERSON'S CLAIM OF
INFRINGEMENT OR MISAPPROPRIATION OF ANY PARTY'S OR PERSON'S INTELLECTUAL
PROPERTY RIGHTS; (d) ANY VIOLATION OF AN EXPRESS CONFIDENTIALITY COVENANT: OR
(e) PERSONAL INJURY OR PROPERTY DAMAGE.

 
24.
Compliance with Laws.  Both parties will comply with the provisions of all
applicable laws and regulations from which liability may accrue to the other
party for any violation thereof.

 
25.
Confidentiality of Agreement.  When a party has disclosed this Agreement to
potential investors and/or inquirers, that party will notify the other party of
the identity of the investor and/or inquirer to whom this Agreement has been
disclosed.  Except with respect to potential investors and/or acquirers that
have agreed in writing to maintain the terms of this Agreement in confidence,
the terms of this Agreement as well as its existence shall be kept confidential
and not disclosed by either party without the express written consent of the
other party, or unless required by law or governmental or judicial order, in
which case the party will give the other party prompt notice of any such
requirement or order (if permitted by law) and each party will cooperate in good
faith with the other party's efforts if any to obtain confidential treatment, a
protective order, or other reasonable means to maintain the confidentiality of
this Agreement.

 
 
-12-

--------------------------------------------------------------------------------

 
 
26.
Branding, Trademarks, and Copyright.  Except as required under law, nothing in
this Agreement authorizes Buyer to use any name, trademark, trade dress, or
other designation or mark that belongs to, or to a reasonable person in the
relevant market for the Products would identify Seller.  Buyer is not licensed
to use any marketing collateral or other works of authorship that belong to
Seller, regardless whether related to the Products.  Unless otherwise agreed by
Seller in writing, Buyer shall resell the Products under Buyer's brand, product
names, and marks, and shall generate and use its own marketing collateral,
developed independently of Seller and Seller's materials.

 
27.
Licenses.

 
 
(a)
As between the parties.  Seller shall own all rights, title and interest in and
to the Products except as otherwise provided in the "Phase II Development and
Phase III Feasibility Study Agreement" dated January 22, 1999 and the "Phase III
Product Development Agreement" effective September 1, 2001.  If this Agreement
is terminated by Buyer pursuant to Section 11, Seller hereby grants to Buyer,
effective as of such termination date, a non-exclusive, worldwide,
royalty-bearing license (including the right to sublicense only to Buyer's
wholly owned subsidiaries) to make, have made, use and/or sell the
Products.  The license granted by the preceding sentence shall only be effective
for eighteen (18) months beginning on the effective date of the termination, and
Buyer shall pay a royalty to Seller of (A) [ * ] per delivered megajoule per
published rating by Seller for each Product designated by Seller as a "Phase II
Product," and (B) [ * ] per kVA for each Product designated by Seller as a
"Phase III Product."

 
 
(b)
Each of Buyer and Seller grants to the other party an irrevocable, perpetual,
non-exclusive, worldwide, royalty-free license (including the right to
sublicense only to that party's wholly owned subsidiaries) to make, have made,
use, sell and otherwise exploit, during and after the term of this Agreement,
any modifications, improvements, inventions, know-how, ideas, or suggestions
made with respect to the other party's Proprietary Information by that party's
employees or contractors who have had access to such Proprietary
Information.  If something ceases to be Proprietary Information pursuant to
Section 25 above, any license granted with respect thereto while such
information was Proprietary Information will be unaffected.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-13-

--------------------------------------------------------------------------------

 
 
28.
Parts Support.  During this Agreement or following any termination hereof, other
than termination by Seller due to a breach by Buyer, Seller shall provide, or at
its option shall cause to be provided, such quantities of Spare Part Products to
Buyer as Buyer may request from time to time for a period of [ * ] after the
last shipment made by Seller under this Agreement of a Production Product that
uses the requested Spare Part Product.  Seller shall provide such Spare Part
Products at a price not to exceed Seller's then-current prices provided to other
customer under similar terms and conditions, provided that such Spare Part
Products are reasonably and commercially available to Seller.  If for any reason
Seller is unable to provide Spare Part Products to Buyer pursuant to its
obligation under Section 28, then Seller grants to Buyer a non-exclusive,
perpetual, worldwide, royalty-bearing license to make, have made, use, and sell
those particular Spare Part Products using Seller's proprietary designs.  The
foregoing license is subject to a royalty of [ * ] of the applicable price set
forth in Seller's most current catalog or price list for those Spare Part
Products.

 
29.
This Agreement hereby supersedes and replaces that certain Purchase Agreement
entered into by and between Buyer and Seller having an effective date as of
January 1, 2008, and any subsequent amendments.

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their duly authorized representatives as of the date first set forth above.
 
CATERPILLAR INC.
 
ACTIVE POWER., INC.
("Buyer")
 
("Seller")
         
By:
/s/ Frank Crespo
 
By:
/s/ John Penver
         
Name:
Frank H. Crespo
 
Name:
John K. Penver
         
Title:
CPO, Vice President
 
Title:
Chief Financial Officer
         
Date:  12/16/2011
 
Date:  01/11/2012

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
-14-

--------------------------------------------------------------------------------

 
 
EXHIBIT A:  [ * ]
 

--------------------------------------------------------------------------------

 Certain information on this page has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT A:  [ * ]
 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B:  PRICE INCREASE PROCESS


This process will be used whenever Seller requests a price increase for a
Product listed in Exhibit A, including changes to these Products that do not
require a new part number to be released.


 
1.
On the date Seller requests a price increase, Seller will submit to Buyer the
proposed price increase, the Effective Date of the price increase, and data
related to the material or component cost drivers that are prompting Seller to
propose the price increase (The price increase Effective Date shall not be less
than [ * ] from the date this data is received by Buyer).  Seller is not
obligated to share any data that it or a third party may consider confidential,
and may instead provide a non-confidential summary of that data; however, Buyer
must be able to correlate the data using industry standard material cost
indexes.  This data may include, for example,

 
a.
3rd party supplier invoices illustrating the increase in material costs, labor
or service charges.

 
b.
Increased material content (bill of material) or labor requirements, and the
costs of the added requirements.

 
c.
Commodity prices at the time of the previous quote, and the content within
Product.

 
d.
Commodity prices at the current time, and the content within Product.

 
 
2.
Buyer will review and validate the information submitted by Seller.  For
component cost increases that can not be correlated to industry standard
material cost indexes, both Buyer and Seller will work together to try and
offset the component increase by:

 
a.
Jointly meeting with the supplier(s) causing the component cost increase to
investigate cost reduction/avoidance ideas

 
b.
Investigating other components with the Product for possible cost reduction
ideas

 
 
3.
If an agreement is reached on the price increase, then Exhibit A will be amended
in writing and such new prices will be implemented on the Effective Date, or as
otherwise mutually agreed to by Buyer and Seller.  No retroactive price
increases will be allowed.

 
 
4.
If no agreement is reached on the proposed price increase prior to the Effective
Date, then,

 
 
a.
Seller will have the option for ten (10) days to notify Buyer in writing that
Seller has withdrawn its proposal for a price increase;

 
 
b.
If Seller does not exercise its option to withdraw its price increase proposal,
then the price increase as proposed by Seller will take effect on the Effective
Date.  If the price increase takes effect without Buyer’s written consent, then
Buyer will have the option during the period of ten (10) days after the
Effective Date: (i) terminate this Agreement in its entirety by giving Seller [
* ] written notice; or (ii) cancel the part numbers and all orders for Product
affected by this price increase.

 

--------------------------------------------------------------------------------

 * Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C: CATERPILLAR STANDARD LIMITED WARRANTY
 
Image 1 [image1.jpg]
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C (continued)
 
Image 2 [image2.jpg]
 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D:  UPS STORAGE GUIDELINES – TIBU4855-00


Introduction
The problem that is identified below does not have a known permanent solution.
Until a permanent solution is known, use the solution that is provided below.


Problem
The vacuum pump has incurred an early hour failure due to one or more of the
following results:
z improper procedure for storage
z improper setup procedure
z improper troubleshooting procedure


Solution
The following procedures will provide enhanced information regarding the vacuum
pump:
z procedure for storage
z setup procedure
z troubleshooting procedure


Procedure for Storage
Normal Operating Range
Minimum temperature ... 0 °C (32 °F)
Maximum temperature ... 40 °C (104 °F)
 
Range of Humidity Minimum Humidity "Non-condensing" ... 5%  Maximum Humidity
"Non-condensing" ... 95%
The vacuum pump has the following specifications for short term storage:
Short Term Temperature Range Minimum temperature ... −25 °C (−13 °F) Maximum
temperature ... 70 °C (158 °F)
Short Term Range of Humidity Minimum Humidity "Non-condensing" ... 65%  Maximum
Humidity "Non-condensing" ... 95%
Short Term Storage - Short Term defines the storage period of two months or
less.
Short Term conditions cover the time when the equipment is in transit from the
factory to the dealer or from the dealer to the customer site. The system should
be stored under short term conditions for only two months or less.
The vacuum pump has the following specifications for long term storage:
Long Term Temperature Range Minimum temperature ... 0 °C (32 °F) Maximum
temperature ... 40 °C (104 °F)
Long Term Range of Humidity Minimum Humidity "Non-condensing" ... 5%  Maximum
Humidity "Non-condensing" ... 95%
Long Term Storage - Long Term defines the storage period of three to twelve
months.
The system can be stored under long term conditions without any additional
concerns. If the UPS is stored longer than one year, you will need to change the
oil for the vacuum pump. Thereafter, change the oil in the vacuum pump annually.
After completing the oil change for the vacuum pump, you will need to energize
the vacuum pump. Operate the vacuum pump for four hours. Operation of the pump
will ensure proper lubrication of the seals for the vacuum pump.
The vacuum pump is shipped from Service Parts without oil. Therefore, you are
not required to change the oil for the vacuum pump for any inventory from
service parts.
Do not utilize a vacuum pump that has exceeded specifications for storage of the
vacuum pump. Do not utilize a vacuum pump that has exceeded the operational
environmental specifications of the vacuum pump. The vacuum pump must be
replaced. The replacement cost of the vacuum pump is not a warrantable repair.


Setup Procedure
The vacuum pump has a tamperproof label. This prohibits the service technician
from utilizing a 120 VAC source to begin the process for vacuum draw on the
flywheel during the commissioning procedure. A tamperproof label that is
corrupted will void any warranty claim that is associated with the vacuum pump.
To operate the vacuum pump prior to commissioning the system, temporarily
disconnect the 240 VAC internal wiring to the receptacle on the right side of
the pump. Connect a 240 VAC line cord from an external source. Ensure that you
have removed the external 240 VAC source prior to energizing the input
terminals.
Refer to the appropriate Operation and Maintenance Manual when you perform the
following procedures:
z
commissioning of the UPS

 
z
replacement (field service) of the vacuum pump

 
z
installation of bearings for the flywheel

In addition, perform the following operations:
 
z
When you change the bearing retainers in order to install bearings, complete the
procedure in a timely manner. Installation of the bearings in place of the
bearing retainers should be completed prior to energizing the vacuum pump.
Efficient installation will minimize any possible contamination of the chamber
for the flywheel. Efficient installation should decrease the time that is
required to create an acceptable vacuum level within the chamber for the
flywheel.

 
z
Do not use a 120 VAC source to begin the vacuum draw on the flywheel.

 
 
D-1

--------------------------------------------------------------------------------

 
 
 
z
Remove any externally connected 240 VAC source from the vacuum pump.

 
z
Perform a thorough inspection of the vacuum lines and connection points. Look
for any possible discrepancies that could result in a vacuum leak.

 
z
Verify that the vacuum pump has clean, fresh oil. Verify that the oil for the
vacuum pump is filled to the appropriate level. Use 190-8487 Vacuum Pump Oil for
the vacuum pump. The pump capacity is 0.7 liters. The capacity of the container
for the oil (service parts) is 1.0 liter.

 
z
Do not overfill the reservoir for the vacuum pump. Overfilling the reservoir
will cause the following results: misting oil from the vacuum pump,
contamination of the interior of the UPS and the appearance of a leaking vacuum
pump.

 
z
The vacuum pump is equipped with two control switches. One switch controls the
gas ballast. The other switch controls the operation mode of the vacuum pump.
For normal operation of the vacuum pump, turn the gas ballast switch to the
Closed position ("O"). The switch for the mode

selector is in the Full Clockwise position.
z
Remove the air bubbles from the vacuum system by turning the switch for the
ballast from the 0 position to the II position. The switch for the ballast is
located on the top middle of the pump behind the exhaust port. Run the pump for
1 hour. Return the switch for the ballast to the 0 position and allow the pump
to pull a vacuum.

z
For systems that have been in dealer storage with an age equal to or exceeding
12 months, lubricate the O-ring seal of the polymer elbow. The O-ring is located
on the suction side of the vacuum pump. Utilize 6V-2055 Grease for the O-ring.



NOTICE
Use rubber gloves when handling the o-ring. Do not use bare hands.


Troubleshooting Procedure
A properly sealed flywheel with a properly operating vacuum pump will yield a
minimum reading for the vacuum of 35 millitorr within three hours of operation.
If the results of your troubleshooting indicate that the fault actually resides
with the vacuum pump, perform a "Dead Head" test on the vacuum pump. To perform
the "Dead Head" test, you will require the following service tool:
 
z
295-5408 Sensor Kit ("Dead Head")

 
1.
Verify that the system is in bypass mode. Verify that the flywheel is
disengaged. Refer to the

 
appropriate Systems Operation, Testing and Adjusting.

 
2.
De-energize the vacuum pump.

 
3.
Disconnect the input vacuum hose and the 90 degree elbow assembly between the
flywheel and the right side of the vacuum pump.

 
4.
Connect the 295-5409 Adapter Plate into the fitting for the vacuum pump. See
Step 3.

 
5.
Connect the 200-8452 Vacuum Sensor to the 295-5409 Adapter Plate .

 
6.
Disconnect the wiring harness for the flywheel installed vacuum sending unit at
the flywheel.

 
7.
Connect the wiring harness from Step 6 to the test 200-8452 Vacuum Sensor .

 
8.
For a single module unit, connect your laptop computer to the RS-232 connector
that is located on the "I/O" board. For a multiple module unit, connect your
laptop computer to the RS-232 connector that is located on the "PCI" board.

 
9.
Start the UPSView program. Establish communications.

 
10.
Select the appropriate telemetry tile in order to view the "Vacuum Gauge".

 
11.
Energize the vacuum pump.

 
12.
Monitor the reading of vacuum pressure via UPSView.

 
13.
An acceptable reading for the vacuum pump is 10 millitorr or less. If the vacuum
pump produces a reading greater than 10 millitorr, replace the pump.

 
14.
Upon completion of the "Dead Head" test, return the system back to the original
configuration.

 
15.
Return the system to on-line status. Refer to the appropriate Systems Operation,
Testing and Adjusting.

 
 
D-2

--------------------------------------------------------------------------------

 
 
EXHIBIT E:  [ * ]




--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F:  SHIPPING REQUIREMENTS FOR WARRANTY RECALL PARTS
 
Packaging Rules:
Return parts must be properly packaged to prevent any shipment damage.  The use
of original shipping containers is preferred.  All PWAs and semiconductor parts
must be placed in an ESDS bag when packaged for return shipment.
   
Shipping Rules:
Domestic*
Standard Ground Freight
 
No Overnight Shipments***
 
No Collect Shipments
 
 
International**
Standard Air Freight
 
No Overnight Shipments***
 
No Collect Shipments
 
Notes:
 
* All domestic parts returns must be accompanied by a Parts Return Tag.
 
** International parts returns must be accompanied by a copy of the warranty
order.  All international parts shipments must be claimed as a warranty
replacement part to avoid importation fees.
 
*** Overnight shipping will not be accepted without prior written approval from
Active Power’s Service Manager, Director of Service, or VP of Service.

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G:  [ * ]



--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portion.
 
 
G-1

--------------------------------------------------------------------------------

 